Chief Justice Mercur
delivered the opinion of the court, October 6, 1884.
The plaintiffs in error attack the validity of a deed executed by Sheldon Maxwell to his son John. The jury have found that it was executed in good faith, and for a valuable consideration to secure the payment of a debt due from the vendor to his wife.
It is now claimed by plaintiffs in error that the court erred in not declaring the conveyance, under the evidence, was not a mortgage. They, however, are in no condition to assert that fact. In their fifth point they requested the court to charge that “it was not in the nature nor character of a mortgage.” The court having substantially complied with that request, they cannot now gainsay its correctness. Williams v. Carr, 1 Rawle, 420; Hubley v. Vanhorne, 7 S. & R., 185.
A married woman may loan money to her husband, and take security for its payment either at the time of making the loan, or subsequently, as any other creditor may do. If the validity of the debt from the husband to the wife bo questioned by a creditor of the former, it should be proved satisfactorily by clear evidence. Hence the learned judge said to the jury when a wife claims to hold property against the creditors of her husband, the burden of proof is on her to *278show affirmatively, by clear and satisfactory evidence, that she did not acquire it from him, or by her own labor or earnings.
When a husband is honestly indebted to his wife, and to other persons, he may lawfully confess a judgment in her favor, the effect of which will be to secure her in preference to his other creditors. Wingerd v. Fallon, 14 Norris, 184. An execution thereon may issue against him, without his consent, in the name of his wife. Rose et ux. v. Latshaw et al., 9 Norris, 238. For an honest purpose, and to secure or pay a just debt due by him to his wife, he may make a valid sale or transfer of his real estate to her with like effect as to any other of his creditors. Such conveyances, however, should be carefully scrutinized, and the indebtedness be clearly established.
' The learned judge charged the jury substantially that the conveyance in question was not valid unless there was an actual indebtedness from the vendor to his wife, and the conveyance, was made honestly and in good faith for the purpose of securing the payment thereof to her, and not for the purpose of hindering, delaying, or defrauding creditors. This, certainly, is as favorable for the plaintiff in error as he was entitled to demand.
The fact that the conveyance was. not recorded did not, under all the evidence, constitute legal fraud. The questions in the case were those of fact. They were well and carefully presented by the court. The evidence was amply sufficient to submit to the jury. Without reviewing all the assignments in detail, we think there is nothing in any of them which requires further consideration.
Judgment affirmed.